Citation Nr: 0002112	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorder, a left hip disorder, and a right knee disorder, on 
a direct and secondary basis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an effective date prior to December 26, 
1995, for the grant of a 60 percent rating for a left total 
knee replacement.  

4.  Entitlement to a compensable rating for hearing loss.  

5.  Entitlement to an increased evaluation in excess of 60 
percent for a left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1971, and from April 1974 to August 1978.  

The veteran has forwarded a number of overlapping claims and 
appeals.  A review of the claims folder shows that not all of 
these issues have been developed for appellate review.  A 
brief synopsis of this development, with conclusions as to 
which issues are presently before the Board, follows.  

The veteran has contended that an increased rating for the 
service connected left knee disorder is appropriate.  
Initially, a 30 percent rating was in effect, based on a 
reduction from the 100 percent rating following left total 
knee replacement.  A rating in excess of 30 percent was 
denied in a March 1996 rating action.  The veteran submitted 
a timely Notice of Disagreement (NOD) in October 1996.  In a 
March 1997 rating action, the evaluation for the left knee 
was increased from 30 to 60 percent, effective March 1, 1997.  
The veteran voiced disagreement with the effective date of 
this rating, and a statement of the case (SOC) was issued in 
May 1997, which granted entitlement to an early effective 
date to December 26, 1995.  The veteran nonetheless filed a 
timely appeal.  The veteran presented testimony at a formal 
hearing in July 1997, at which time one of the issues was the 
effective date for entitlement to an increased rating for the 
left knee disorder.  The Board notes that the veteran did not 
submit a claim for a rating in excess of 60 percent, but 
limited his claim to the effective date of the increase.  
Accordingly, the issue of the effective date of the 60 
percent rating for a left knee disorder is properly before 
the Board.  However, because a timely NOD associated with the 
increased rating issue has been received the Board finds that 
additional development in this regard is warranted.  The 
issue of entitlement to an increased rating in excess of 60 
percent for a total left knee replacement is addressed in the 
remand portion of the decision.

In that March 1996 rating action, the RO also denied service 
connection for osteoarthritis of the lumbar spine, the left 
shoulder, the hands, and the right knee, both on a direct 
basis and secondary to the service connected left knee 
disorder.  In October 1996, the veteran submitted an NOD for 
"osteoarthritis, especially in lumbosacral spine."  A SOC 
was issued in March 1997, and a supplemental statement of the 
case (SSOC) was issued in May 1997 on the issues noted in the 
March 1996 rating action.  The substantive appeal on these 
issues was received in March 1997.  At the July 1997 hearing, 
the veteran withdrew the issues of entitlement to service 
connection for a left shoulder disorder and a disorder of the 
hands.  In March 1998, the veteran submitted a claim for 
service connection for a lumbar disorder on a direct basis.  
An SOC on this claim was issued in November 1998.  The RO 
annotated a November 1998 letter from the veteran to the 
extent that the claim for service connection for a back 
disorder was on appeal.  The Board notes that the original 
March 1996 rating action considered the issue of service 
connection for arthritis of multiple joints on both a direct 
and secondary basis, and the veteran was furnished with 
appropriate laws and regulations and reasons and bases with 
regard to these claims.  The veteran has not withdrawn his 
claim for service connection for these disorders.  Therefore, 
notwithstanding the fact that the veteran limited his claim 
in March 1998 to only the back disorder on a direct basis, 
the Board will consider the issue of service connection for 
osteoarthritis of the lumbar spine and the right knee on a 
direct basis and a secondary basis. 

The veteran submitted a claim for an increased rating for 
hearing loss and for service connection for a stomach 
disorder in October 1996.  In March 1997, these claims were 
denied by the RO.  The veteran submitted a timely NOD in 
March 1997, and a SOC was issued in May 1997.  The veteran 
provided a substantive appeal in June 1997, along with 
testimony at the July 1997 hearing.  Subsequent to the 
hearing, the hearing officer granted service connection for 
the stomach disorder and assigned a 10 percent rating.  An 
increased rating for hearing loss was again denied.  The 
veteran has not voiced disagreement with the rating for the 
stomach disorder; accordingly, the Board finds that this 
issue has not been developed for appellate review.  

In April 1997, the veteran claimed that his service connected 
disabilities prevented him from all forms of substantially 
gainful employment.  He submitted a formal claim for a total 
rating in May 1997, and his claim was denied in a January 
1998 rating action.  No NOD was forthcoming from this rating 
action.  In the absence of an NOD, the Board finds that a 
total rating, due to unemployability, is not for Board 
consideration.  

In March 1997, the veteran contended that service connection 
for a left hip disorder on a secondary basis was warranted.  
The RO denied this claim in a January 1998 rating action, 
and, as a timely NOD and substantive appeal was forthcoming, 
the Board concludes that this issue is before the Board for 
review.  

Finally, in March 1998, the veteran submitted a claim for 
service connection for sinusitis.  This claim was denied by 
the RO in November 1998, and appropriate development, to 
include a timely NOD, SOC and substantive appeal took place.  
Accordingly, this claim is likewise before the Board for 
review.  

After the preceding review, the Board concludes that the 
issues noted on the title page have been developed for 
appellate review and are properly before the Board.  



FINDINGS OF FACT

1.  The medical evidence does not suggest a nexus between any 
current lumbar spine disorder, left hip disorder, and right 
knee disorder and any incidents of service, nor does it 
establish an etiological relationship between the 
aforementioned disorders and the service-connected left knee 
disorder.

2.  The veteran has not provided medical evidence indicating 
a nexus between his sinusitis and incidents of service.  

3.  Regarding the left knee, from December 1993 to December 
26, 1995, flexion was not limited to 15 degrees, nor was 
extension limited to 20 degrees, and there was no more than 
moderate recurrent subluxation and lateral instability.  It 
is not factually ascertainable that the veteran's left knee 
disability increased in severity to warrant a rating to 60 
percent prior to December 26, 1995.

4.  The veteran's average puretone threshold level is 36 on 
the right and 37 on the left with speech discrimination to 96 
on the right and 94 on the left.  The veteran has Level I 
hearing, bilaterally.  


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disorder, right knee disorder, 
and left hip disorder are neither related to service, nor 
proximately due to or the result of a disorder of service 
origin.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.310 (1999).  

2.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1999).

3.  Entitlement to an effective date prior to December 26, 
1995, for the grant of a 60 percent rating for a left total 
knee replacement is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400(o), (r) (1999).  

4.  The criteria for a compensable rating for hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a lumbar spine 
disorder, a right knee disorder, and a left hip disorder

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R § 3.303(b) (1999).

As in any service connection claim, the threshold question 
that must be resolved is whether the veteran's claim of 
entitlement to service connection is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (citing 38 U.S.C.A. § 5107(a) and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the 
claim is not well grounded, the appeal fails and there is no 
further duty to assist in developing the facts pertinent to 
the claim.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); see also Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well-grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

When a well grounded claim has been submitted and when all of 
the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

Initially, for the lumbar spine, right knee and left hip, the 
Board notes that the veteran's claims are well grounded.  By 
this, the Board means that the claims are plausible.  The 
Board further concludes that the VA has met its statutory 
duty to assist the veteran in the development of those 
claims.  38 U.S.C.A. § 5107.  The Board notes that the 
veteran was scheduled for an examination of the joints and 
the spine in August 1998.  However, the veteran failed to 
report for examination.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).  When a veteran fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).  Hence, the Board is limited to 
considering the evidence of record.

At the outset, it is noted that on a direct basis, service 
connection for a lumbar disorder, left hip disorder, and 
right knee disorder cannot be established.  In this case, 
there is no evidence of a lumbar disorder, left hip disorder, 
or a right knee disorder during the veteran's brief period of 
active duty and osteoarthritis of the lumbar spine or right 
knee were not shown until many years after service.  
Additionally, while these disorders are currently shown, as 
noted by Dr. W.'s June 1997 statement, the veteran has not 
provided any medical evidence demonstrating a nexus between 
these conditions and incidents of service.  As the veteran is 
not a medical professional, any statements in that regard, to 
include his testimony at the July 1997 hearing, unsupported 
by medical evidence, cannot render the claim plausible.  See 
Grottveit and Espiritu.  Thus, service connection on a direct 
basis is not warranted.

Nevertheless, the veteran also alleges that his low back, 
left hip, and right knee disorders became manifest as 
secondary to his service-connected left knee disorder.  In 
this regard it is noted that service connection is in effect 
for a total left knee replacement.  The veteran now contends 
that he has an abnormal gait as a result of the service-
connected disability of the left knee, which has resulted in 
the disorders at issue.  In support of this claim, the Board 
notes the findings on a VA compensation examination of the 
joints in July 1988 in which the examiner stated that the 
veteran would have incurred right knee problems even if his 
left knee was okay.  The examiner added because of the left 
knee difficulty, the right knee symptoms appeared earlier 
than they would have otherwise and were more bothersome than 
they would have been if the left knee was okay.  The findings 
on VA examination in December 1996 are also noted.  At that 
time, the veteran reported some discomfort in his right knee 
due to an abnormal gait, but denied any pain in the left hip.  
The examiner noted an abnormal gait secondary to left knee 
instability, and also noted that the veteran had a flat 
footed gait of the left foot.  It was concluded that these 
conditions were probably going to create problems with the 
hip at some other point in time, in addition to the right 
knee stress that would probably occur.  

Also of record is a statement from A. M. W., M.D., dated in 
June 1997.  Dr. W. concluded that on a more probable basis 
that the veteran's remote trauma with subsequent multiple 
surgeries and eventual left total knee arthroplasty put 
greater stress on the contralateral right knee as well as his 
low back to accommodate for a chronic painful gait.  Dr. W. 
further concluded that the veteran had lumbar disc disease 
and mild right knee arthritis, and that these conditions may 
have been contributed to by the chronic left knee condition.  

The veteran, in his July 1997 hearing, also provided 
testimony arguing that there was a relationship between the 
service-connected left knee disorder and the disorders at 
issue.  

Balanced against these conclusions are the findings of B. M. 
I., M.D., who conducted a compensation examination for the VA 
in May 1997.  The impression after examination included 
minimal left hip pain, of questionable etiology and right 
knee pain, probably related to biceps tendonitis.  Dr. I. 
found that the veteran's complaints of pain in the left hip 
were not substantiated by any physical findings, as X-ray 
films were normal, and the veteran retained normal range of 
motion.  Biomechanicially, it would be difficult to relate an 
etiology for the left hip pain based on the left knee 
problem.  This conclusion was made based on a six month 
history given by the veteran of left hip pain, during a time 
when the left knee had been non painful.  

The veteran also gave a 20-year history of right knee pain, 
and stated that the amount of the right knee pain has not 
been changed after the left total knee replacement.  
Therefore, Dr. I. did not think that the source of the 
veteran's right knee discomfort had any relationship to the 
problems that he had experienced in the left knee.  In 
particular, the veteran did not have any evidence of 
regeneration, instability, loss of motion, or other factors 
such as synovitis that were apparent on examination and that 
might indicate any long term over use or abuse of the right 
knee.  

Finally, Dr. I. noted that the veteran mentioned low back 
problems as being flared by his problems with the left knee.  
However, he found that because the left knee was functioning 
non painfully and serviceably, it would be difficult to see 
how any problem in the low back could be affected by the 
veteran's successful left knee replacement procedure.   

Here, although the evidence indicates that a lumbar disorder, 
a right knee disorder, and a left hip disorder are currently 
present, for service connection to be granted on a secondary 
basis, it must be shown that there is an etiological 
relationship between these disorders and the service-
connected left knee disorder.  In resolving this issue, the 
Board notes the conclusions reached by Dr. I. in May 1997.  
At that time, Dr. I. found it difficult to relate any left 
hip pain to the left knee disorder, particularly when the 
left hip pain arose at a time that the left knee was not 
painful.  Such a statement must carry more probative weight 
than the conclusions reached in December 1996 VA examination, 
which were tentative in nature and made reference to possible 
future conditions.  

Regarding the right knee, the findings on examinations in 
1988, 1997, and 1996 are once again acknowledged.  However, 
Dr. I., after reviewing the veteran's medical history, also 
made reference to specific findings, such as the lack of 
regeneration, instability, or synovitis in concluding that 
the right knee disorder was not caused by the left knee 
disorder.  Thus the Board must give Dr. I.'s statement, 
couched in a definite manner and supported by medical 
evidence, greater probative weight that conclusions reached 
by the VA examiner in 1988 and Dr. W. in June 1997.  Also, 
Dr. W. could only conclude that the left knee disorder may 
have contributed to the right knee condition, not that there 
was positively the required etiological relationship.  
Moreover, the conclusions reached after the December 1996 VA 
compensation examination only address possible future 
conditions, and only suggests a conclusion that there is a 
present etiological relationship.  

Finally, regarding the low back, the Board notes that Dr. I. 
concluded that, as the left knee was functionally 
serviceably, it would be difficult to see how any problem in 
the low back could be affected by the successful left knee 
procedure.  Again, this must be granted greater probative 
weight than the tentative conclusion reached by Dr. W. in 
June 1997.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against a conclusion that 
there is an etiological relationship between a lumbar spine 
disorder, a right knee disorder, or a left hip disorder and 
service and the veteran's service-connected left knee 
disorder, and the evidence is not in equipoise.  Therefore, 
the claims are denied.  Gilbert, 1 Vet. App. 49; 
38 C.F.R. § 3.310.

Entitlement to service connection for sinusitis

Regarding sinusitis, the evidence shows that the veteran's 
claim is not well grounded.  A review of the veteran's 
outpatient treatment records shows that when he was treated 
at a VA facility in February 1996, the veteran reported chest 
congestion and coughing, and was to have a sinus drainage.  
The diagnostic impression was bronchitis.  In January 1997, 
he reported a terrible sinus infection on the right side.  He 
was very tender over the right maxillary sinus, and the 
diagnostic impression was acute right maxillary sinusitis.  
The Board therefore concludes that there is medical evidence 
of a current sinus condition.  

However, as noted above, the presence of a current disorder 
is not sufficient to render a claim well grounded.  Evidence 
of the presence of the disorder in service, along with 
medical evidence of a nexus between the current disorder and 
the incidents of service must also be presented.  

A review of the veteran's service medical records indicates 
that the veteran complained in service in July 1976 of sinus 
pain.  However, even though no sinusitis was shown on 
examination, for the purposes of determining if the veteran's 
claim for service connection is well grounded, the Board will 
accept these complaints as a manifestation of sinusitis in 
service.  Despite the foregoing, the veteran must still 
provide medical evidence establishing a nexus between the 
current symptomatology and the incidents of service.  It is 
on this basis that the veteran's claim fails, and must be 
denied.  

The evidence shows that no sinusitis was reported on the 
veteran's examination in June 1978, shortly before discharge, 
and, when the veteran was examined by the service department 
in May 1979, subsequent to the second period of service, 
clinical evaluation of the nose and sinuses was normal.  At 
that time, the veteran did not report any ear, nose or throat 
problems.  In addition, recent reports of treatment for 
sinusitis do not in any way address the issue of etiology.

Therefore, the Board is left with the veteran's contentions, 
to include his hearing testimony, unsupported by medical 
evidence, that the current sinusitis is related to service.  
As the veteran is not a medical professional, his statements, 
standing alone, cannot render the claim well grounded.  See 
Grottveit and Espiritu.  

In the absence of a well-grounded claim, the veteran's appeal 
must be denied.  

Entitlement to an earlier effective date for the grant of a 
60 percent rating
for a left total knee replacement

The veteran contends that the effective date should be 
January 5, 1992, the date the veteran began the regimen of 
treatment for the left knee disorder that eventually led to 
the total knee replacement.  

A review of the veteran's claims folder indicates that he 
submitted a claim for a rating in excess of 20 percent for a 
left knee disorder in December 1993.  In an October 1995 
rating action, the claim was denied, and the 20 percent 
rating continued.  In a November 1995 letter from his 
representative, the veteran indicated that he was to enter a 
VA hospital for a left total knee replacement.  The records 
show that he was admitted to a VA facility in December 1995, 
and that during this period of hospitalization, he underwent 
a total knee replacement.  Accordingly, in a March 1996 
rating action, he was awarded a 100 percent rating for the 
left total knee replacement, and this evaluation remained in 
place until March 1997.  This rating was schedular in nature, 
under Diagnostic Code 5055, and was not a temporary total 
rating based on convalescence or hospitalization.  In March 
1997, the rating for the left knee disorder was to be reduced 
to 30 percent.  

In a March 1997 rating action, the evaluation for the left 
knee total replacement was increased to 60 percent, effective 
in March 1997.  Hence, the veteran's rating for the left knee 
disorder was at 60 percent or higher from December 16, 1995. 

The current rating is based on the provisions of Diagnostic 
Code 5055, which refers to a total knee replacement.  Prior 
to the December 1995 hospitalization, the veteran was rated 
under the provisions of Diagnostic Code 5257.  The veteran 
claims that the effective date of the current rating should 
be in January 1992, when he began treatment.  However, there 
is no basis for extending the current rating, which is based 
on a left total knee replacement, earlier that the date of 
the actual total knee replacement.  Hence, an effective date 
earlier than December 26, 1995, for the 60 percent rating 
under Diagnostic Code 5055 is not appropriate.  

In spite of the foregoing, the Board finds that the November 
1995 letter from the veteran's representative, received 
shortly after the denial of an increased rating, may be 
considered an NOD from the October 1995 rating.  As such, the 
Board will consider if an increased rating under the 
provisions of appropriate Diagnostic Codes would have been 
appropriate for the period from December 1993, when he 
submitted his claim, to December 26, 1995, when he entered 
the hospital for a left total knee replacement.  

Within that period, the veteran was examined for compensation 
purposes for the VA in January 1995.  At that time, range of 
motion of the knees was normal.  For a rating in excess of 20 
percent for the left knee to be appropriate, flexion must be 
limited to 15 degrees, with extension limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Here, the 
requisite criteria are not met.  Also, examination of the 
left knee revealed no effusion, with only moderate 
subpatellar crepitation during extension.  There was only 
slight to moderate laxity of the medial collateral ligament 
and anterior cruciate ligament of the left knee.  The Board 
notes that a 30 percent rating would be predicated on severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The findings on examination 
do not support such a conclusion.  Moreover, clinical 
findings on outpatient treatment also fail to show that 
entitlement to an increased evaluation was warranted.  
Accordingly, the medical evidence associated with the 
veteran's left knee disorder does not support a rating in 
excess of 20 percent for the period from when he submitted a 
claim in December 1993 to when he entered the hospital in 
December 1995.  

Given the foregoing, the evidence shows that entitlement to 
an effective date prior to December 26, 1995, is not 
warranted.  VA law and regulation provides that the effective 
date for an increased rating shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later, 
except as is provided in 3.400(o)(2) (1999).  38 C.F.R. § 
3.400(o)(1).  Pursuant to 3.400(o)(2), the effective date for 
disability compensation shall be the earliest date as of 
which is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date, otherwise the date of receipt of the 
claim.  The effective date for a grant based on a reopened 
claim or on new and material evidence is the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(r).

Here, as demonstrated above, it was not factually 
ascertainable that an increase in disability occurred prior 
to December 26, 1995.  Again, for the reasons discussed 
above, the medical evidence associated with the veteran's 
left knee disorder does not support a rating in excess of 20 
percent for the period from when he submitted a claim in 
December 1993 to when he entered the hospital in December 
1995.  Since the increase in disability was not factually 
ascertainable prior to December 26, 1995, the Board finds 
that the effective date of December 26, 1995, is the earliest 
date allowable by law and that entitlement to an earlier 
effective date is not warranted.  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Accordingly, the Board finds that 
there is no legal basis on which an effective date earlier 
than December 26, 1995, can be assigned.  Shields v. Brown, 8 
Vet. App. 346, 351 (1995); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Entitlement to an increased rating for hearing loss

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.85 and Part 4, Codes 6100 to 
6110. 

The provisions of 38 C.F.R. § 4.86 were recently revised.  
Under the new provisions, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Where the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized VA audiological evaluation in December 
1996, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
60
95
LEFT

10
10
70
90

Thresholds averaged 45 decibels in the right ear and 45 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.

The veteran underwent a private audiometric examination in 
December 1997.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
50
85
LEFT

25
20
65
90

Thresholds averaged 43 decibels in the right ear and 50 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.

The veteran underwent an additional VA compensation 
examination in August 1998.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
50
80
LEFT

5
5
60
80

Thresholds averaged 36 decibels in the right ear and 37 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.

Utilizing first the provisions of Table VI, under all three 
audiometric evaluations, the veteran's hearing acuity would 
be considered Level I in the right ear, and Level I in the 
left ear.  Under the provisions of 38 C.F.R. § 4.85, Code 
6100, the veteran's hearing acuity would be rated as zero 
percent disability, and hence these provisions do not 
establish a basis for an increased rating.  

As noted, the Board must also consider the criteria in Table 
VIA.  Under this table, the veteran's hearing acuity would be 
rated as Level II in each ear on the 1996 VA compensation 
examination, as Level II in the right ear and Level III in 
the left ear on the private medical evaluation, and as Level 
I in each ear on the most recent VA compensation examination.  
While the levels may be higher than under Table VII, the 
provisions of Diagnostic Code 6100 do not support a 
compensable rating.

As the criteria for a compensable rating under either set of 
criteria are not met, an increased rating for hearing loss is 
not appropriate, and the veteran's appeal must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

Service connection for a lumbar spine disorder, left hip 
disorder, or a right knee disorder, on either a direct or 
secondary basis, is denied. 

Service connection for sinusitis is denied.  

Entitlement to an effective date prior to December 26, 1995, 
for the grant of a 60 percent rating for a left total knee 
replacement, is denied.  

An increased rating for bilateral hearing loss is denied.  


REMAND

In March 1996, the RO denied entitlement to an increased 
rating in excess of 60 percent for a total left knee 
replacement.  In October 1996, the veteran disagreed with 
that evaluation.  Given the foregoing, the Board finds that 
the veteran has filed timely notice of disagreement with the 
March 1996 rating determination.

Because the veteran has submitted communication which is 
construed as a timely NOD with the RO determination dated in 
March 1996, see 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.201 (1999), the Board finds that a statement of the case 
with respect to the claim should be issued.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Garlejo v. 
Brown, 10 Vet. App. 229 (1997).

In order to extend to the veteran every equitable 
consideration and to ensure that his due process rights are 
fulfilled, this case is REMANDED for the following:

Regarding entitlement to an increased 
rating in excess of 60 percent for a 
total left knee replacement, the RO 
should review all the relevant evidence 
submitted and, if appropriate, accomplish 
any additional development deemed 
necessary.  Thereafter, the RO should 
readjudicate the claim.  If the claims 
remain in a denied status, the RO should 
issue a statement of the case to the 
veteran and his representative and advise 
them of the applicable time in which a 
substantive appeal may be filed.  
Thereafter, if an appeal has been 
perfected, the case should be returned to 
the Board.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

